DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Amendment filed on October 19, 2021.
Claims 7 and 19 are cancelled.
Claims 1-6, 8-18, and 20 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Adams on February 3, 2022.
The application has been amended as follows:

Claim 1 (Currently Amended) A system for targeted advertising, the system comprising: 
a server; 
one or more databases in communication with the server; 
the server executing a method comprising: 
receiving information regarding a future event from a user, wherein the information includes a time and a user identification; 

receiving third party additional information regarding the future event from a plurality of third party databases; 
accessing advertiser information from the one or more databases; 
selecting one or more advertisements based on the advertiser information, the information regarding the future event, the local additional information, and the third party additional information; 
creating a communication template from the one or more selected advertisements; and 
sending the communication template, wherein the communication template has an embedded link.

Claim 15 (Currently Amended) The system of claim 1, further comprising providing user contact information to [[the]] one or more selected advertisers.

Claim 16 (Currently Amended) A system for targeted advertising in real estate transactions, the system comprising: 
a server; 
one or more databases in communication with the server; 
the server executing a method comprising: 
the user; 
receiving local additional information regarding the future real estate transaction from the one or more databases, wherein the local additional information includes contact information for the user; 
receiving third party additional information regarding the future real estate transaction from a plurality of third party databases, wherein the third party additional information includes information about the real estate not found in the one or more databases; 
accessing advertiser information from the one or more databases; 
selecting one or more advertisements based on the advertiser information, the information regarding the future real estate transaction [[event]], the local additional information, and the third party additional information; 
Page 5 of 9creating a communication template from the one or more selected advertisements; and 
sending the communication template prior to the future real estate transaction [[event]], wherein the communication template has an embedded link to a community website for a management company.

real estate transaction [[event]].

Claim 20 (Currently Amended) The system of claim 16, further comprising tracking the user's actions with metatagged information, storing the tracked information, and providing information regarding purchases or sales to an advertiser, and providing user contact information to [[the]] one or more selected advertisers.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-11 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Pianin (US 2002/0062218), Florance et al. (US 2003/0078897), and Eagon et al. (US 8,234,174).
The prior art of record discloses a conventional system and method for providing property management services in an on-line computing environment.
The prior art of record, however, does not teach at least these elements of claims 1 and 16: 
a server; 
one or more databases in communication with the server; 
the server executing a method comprising: 
receiving information regarding a future event from a user, wherein the information includes a time and a user identification; 
receiving local additional information regarding the future event from the one or more databases; 
receiving third party additional information regarding the future event from a plurality of third party databases; 
accessing advertiser information from the one or more databases; 
selecting one or more advertisements based on the advertiser information, the information regarding the future event, the local additional information, and the third party additional information; 
creating a communication template from the one or more selected advertisements; and 
sending the communication template, wherein the communication template has an embedded link.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally creating and sending a targeted 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Amend et al. (US 2003/0004861) discloses a database of present and future real estate supply (see [0048]).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621